Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument regarding the amendment to the independent claims, this is not found persuasive because Masahiro et al. teaches that their configuration is suitable to any number of slots and poles (para 0070 last sentence, see excerpt below).

    PNG
    media_image1.png
    247
    654
    media_image1.png
    Greyscale

In response to applicant’s argument regarding unexpected results of reduced copper loss, this too is not persuasive because, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al. (CN 203691092) in view of Hoffmeyer (US 3942055) and Leijon (US 20020063487).

As to claim 1, Masahiro et al. teach:
1. (Original) A motor 1 comprising a stator 3 and a rotor 5 provided inside the stator, the stator comprising: 
a stator core 3 having a plurality of slots, and a coil (not shown para 0039), the rotor comprising: a rotor core, and a plurality of permanent magnets mounted in the rotor core, wherein the number of the permanent magnets is greater than or equal to 6, and is less than or equal to 10, the number of the permanent magnets corresponding to the number of poles of the rotor, and
wherein the number of the slots is three times the number of the permanent magnets [the amendment to the independent claims, this is not found persuasive because Masahiro et al. teaches that their configuration is suitable to any number of slots and poles (para 0070 last sentence, see excerpt below)], and wherein each of the first number of permanent magnets of the rotor contains neodymium, iron, boron and 

    PNG
    media_image2.png
    399
    695
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    737
    705
    media_image3.png
    Greyscale

Hoffmeyer teaches that a winding made of aluminum is less expensive than one made of copper and it is well known that aluminum is more malleable than copper.  
As for the winding being covered in varnish, Leijon teaches that varnish prevent corona arcing.  The routineer would have readily applied these features for the same benefit.

    PNG
    media_image4.png
    196
    807
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    141
    881
    media_image5.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Masahiro et al. so that the coil is made from aluminum and wound with a distributed winding and that the winding of the stator is covered in varnish, as taught by Hoffmeyer and Leijon so as to reduce costs of the winding and prevent corona arcing.

As to claim 2/1, Masahiro et al. teach:
2. (Original) The motor according to claim 1, wherein a through-hole 17 is provided on an inner side of the first number of permanent magnets in a radial direction of the rotor core, the through-hole penetrating the rotor core in an axial direction of the rotor core (figure 3).


As to claim 3/1, Masahiro et al. teach:
3. (Currently amended) The motor according to claim 1 or 2, wherein the rotor core has a second number of magnet insertion holes 21 in which the first number of permanent magnets are inserted, wherein each of the second number of magnet insertion holes extends linearly in a plane perpendicular (Ld, figure 3) to an axial direction of the rotor core.


4. (Original) The motor according to claim 3, wherein the rotor core has an opening @21 at an end of each of the second number of magnet insertion holes in a circumferential direction of the rotor core (figure 3).

As to claim 5/1, Masahiro et al. teach:
5. (Currently amended) The motor according to any one of claim 1, wherein the rotor core has a first slit 23 on an outer side of each of the first number of permanent magnets in a radial direction of the rotor core, the first slits extending in a circumferential direction of the rotor core (fig 3).
	
As to claim 6/5, Masahiro et al. teach:
6. (Original) The motor according to claim 5, wherein the first slit is located so as to face an end of each of the first number of permanent magnets in the circumferential direction (figure 3).

As to claim 7/1, Masahiro et al. teach:
7. (Currently amended) The motor according to any one of claim 1, wherein the rotor core has a second slit 25 on an outer side of each of the first number of permanent magnets in a radial direction of the rotor core, the second slit extending in the radial direction of the rotor core (fig 3).

Claims 8 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al. in view of Hoffmeyer and Leijon and Dwyer et al. (US 4120616).

As to claim 8, Masahiro et al. teach:
motor 1 comprising a stator 3 and a rotor 5 provided inside the stator, the stator comprising: 
a stator core 3 having a plurality of slots, and a coil (not shown para 0039), the rotor comprising: a rotor core, and a plurality of permanent magnets mounted in the rotor core, wherein the number of the permanent magnets is greater than or equal to 6, and is less than or equal to 10, the number of the permanent magnets corresponding to the number of poles of the rotor, and
wherein the number of the slots is three times the number of the permanent magnets [the amendment to the independent claims, this is not found persuasive because Masahiro et al. teaches that their configuration is suitable to any number of slots and poles (para 0070 last sentence, see excerpt below)], and wherein each of the first number of permanent magnets of the rotor contains neodymium, iron, boron and dysprosium (para 0016), and has a dysprosium content of 0 to 4 weight percent (also para 0016); but does not teach i) fan comprising a blade and a motor rotating the blade and ii) that the coil is made from aluminum and wound with a distributed winding and that the winding of the stator is covered in varnish.
Hoffmeyer teaches that a winding made of aluminum is less expensive than one made of copper and it is well known that aluminum is more malleable than copper.  


Dwyer et al. teach fan 86 comprising a blade 86 and a motor 10 rotating the blade. The arrangement of Dwyer et al. would benefit from the motor of Masahiro et al. in that Masahiro et al. motor prevents demagnetization of the magnets (Masahiro et al. para 0013).
Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Masahiro et al. with i) fan comprising a blade and a motor rotating the blade and ii) that the coil is made from aluminum and wound with a distributed winding and that the winding of the stator is covered in varnish, as taught by Hoffmeyer and Leijon so as to reduce costs of the winding and prevent corona arcing.

As to claim 10, Masahiro et al. teach:
10. (Original) A compressor (para 0005), and a motor driving the compression mechanism (para 0017), motor 1 comprising a stator 3 and a rotor 5 provided inside the stator, the stator comprising: 
a stator core 3 having a plurality of slots, and a coil (not shown para 0039), the rotor comprising: a rotor core, and a plurality of permanent magnets mounted in the rotor core, wherein the number of the permanent magnets is greater than or equal to 6, 
wherein the number of the slots is three times the number of the permanent magnets [the amendment to the independent claims, this is not found persuasive because Masahiro et al. teaches that their configuration is suitable to any number of slots and poles (para 0070 last sentence, see excerpt below)], and wherein each of the first number of permanent magnets of the rotor contains neodymium, iron, boron and dysprosium (para 0016), and has a dysprosium content of 0 to 4 weight percent (also para 0016); but does not teach i) compressor comprising a closed container, a compression mechanism provided in the closed container and ii) that the coil is made from aluminum and wound with a distributed winding and that the winding of the stator is covered in varnish.

    PNG
    media_image6.png
    144
    617
    media_image6.png
    Greyscale

Hoffmeyer teaches that a winding made of aluminum is less expensive than one made of copper and it is well known that aluminum is more malleable than copper.  
As for the winding being covered in varnish, Leijon teaches that varnish prevent corona arcing.  The routineer would have readily applied these features for the same benefit.



Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Masahiro et al. with i) compressor comprising a closed container, a compression mechanism provided in the closed container and ii) that the coil is made from aluminum and wound with a distributed winding and that the winding of the stator is covered in varnish, as taught by Hoffmeyer and Leijon so as to reduce costs of the winding and prevent corona arcing.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al., Hoffmeyer & Leijon in further view of Tsukino (US 20130227981).

As to claim 9/1, Masahiro et al. has been discussed above, re claim 1; but does not teach an air conditioning apparatus comprising an outdoor unit, an indoor unit, and a refrigerant pipe connecting the outdoor unit and the indoor unit, at least one of the outdoor unit and the indoor unit comprising a fan, the fan comprising a motor and a blade rotated by the motor.

Tsukino teaches that air conditioning apparatus (figure 1) comprising an outdoor unit X, an indoor unit Ya-Yd, and a refrigerant pipe 11a-11d connecting the outdoor unit 
	
Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Masahiro et al. with an air conditioning apparatus comprising an outdoor unit, an indoor unit, and a refrigerant pipe connecting the outdoor unit and the indoor unit, at least one of the outdoor unit and the indoor unit comprising a fan, the fan comprising the motor according to claim 1 and a blade rotated by the motor, as taught by Tsukino so as to have an air conditioning apparatus where demagnetization of its magnets are prevented.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al., Hoffmeyer & Leijon in further view of Asano et al. (US 6218753).

As to claim 11/1, Masahiro et al. has been discussed above, re claim 1; but does not teach that each of the first number of permanent magnets has a residual magnetic flux density greater than or equal to 1.32 T and less than or equal to 1.39 T.


	
    PNG
    media_image7.png
    471
    798
    media_image7.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Masahiro et al. so that each of the first number of permanent magnets has a residual magnetic flux density greater than or equal to 1.32 T and less than or equal to 1.39 T, as taught by Asano et al. so as to reduce the size and cost of the rotor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRANCE L KENERLY/
Primary Examiner, Art Unit 2832